                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LEOTHURS FUTCH,                                       Case No. 19-cv-02981-EMC
                                   8                     Plaintiff,
                                                                                               ORDER TO STAY AND
                                   9              v.                                           ADMINISTRATIVELY CLOSE THE
                                                                                               ACTION
                                  10     KEVIN LEMUS, et al.,
                                                                                               Docket No. 26
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           This is a pro se prisoner’s civil rights action under 42 U.S.C. § 1983 in which Plaintiff
                                  14   alleges that Richmond Police Department officers used excessive force when they arrested him on
                                  15   December 6, 2018. The matter is now before the Court for consideration of Defendant’s motion to
                                  16   stay the action. Plaintiff has opposed the motion.
                                  17           Defendants move to stay this action until Plaintiff’s state court criminal case is resolved
                                  18   because, among other things, a conviction in that action would bar Plaintiff’s complaint under the
                                  19   Heck rule. Defendants show that there is a pending state court criminal case against Plaintiff
                                  20   arising from the December 6, 2018, incident that gives rise to the excessive force claim Plaintiff
                                  21   presents in this action. The criminal charges against Plaintiff are the following: battery with
                                  22   injury on a peace officer (see Cal. Penal Code § 243(c)(2)); three counts of resisting an executive
                                  23   officer (see id. at § 69); resisting a peace officer resulting in serious bodily injury (see id. at
                                  24   § 148.10(a)); and battery with serious bodily injury (see id. at § 243(d)). Docket No. 26-1 at 10-
                                  25   14 (felony information filed July 2, 2019). The felony information alleges that these several
                                  26   crimes occurred on or about December 6, 2018. Id. Three of the victims identified in the felony
                                  27   information are Defendants in the present action – in other words, Plaintiff is accused of
                                  28   committing crimes (such as resisting arrest) against the police officers he accuses of using
                                   1   excessive force on him.

                                   2          The Heck case held that a plaintiff cannot bring a civil rights action for damages for a

                                   3   wrongful conviction or imprisonment, or for other harm caused by actions whose unlawfulness

                                   4   would render a conviction or sentence invalid, unless that conviction or sentence or other decision

                                   5   already has been determined to be wrongful. See Heck v. Humphrey, 512 U.S. 477, 486-87

                                   6   (1994). A conviction or sentence may be determined to be wrongful by, for example, being

                                   7   reversed on appeal or being set aside when a state or federal court issues a writ of habeas corpus.

                                   8   See id. The Heck rule also prevents a person from bringing an action that--even if it does not

                                   9   directly challenge the conviction or other decision--would imply that the conviction or other

                                  10   decision was invalid. The practical importance of the Heck rule is that plaintiffs cannot attack

                                  11   their convictions or sentences in a civil rights action for damages and instead must have

                                  12   successfully attacked the decision before filing the civil rights action for damages.
Northern District of California
 United States District Court




                                  13          The Heck rule requires dismissal of a case where the conviction has occurred. When the

                                  14   action is brought by a pretrial detainee and the criminal proceedings are still pending, the action

                                  15   will be stayed rather than dismissed if it would, if successful, “impugn an anticipated future

                                  16   conviction.” Wallace v. Kato, 549 U.S. 384, 393-94 (2007).

                                  17          Here, Plaintiff is in custody as a pretrial detainee on criminal charges that are interwoven

                                  18   with the excessive force claim he presents in his § 1983 complaint. Neither Plaintiff nor

                                  19   Defendants suggest that the alleged use of force was separate from Plaintiff’s alleged conduct that

                                  20   is the basis for the felony information against him. It appears that success on Plaintiff’s § 1983

                                  21   claims would, if successful, call into question a future conviction for a violation of California

                                  22   Penal Code § 69, resisting an executive officer in the performance of his or her duty, because one

                                  23   of the elements of that crime is that the officer was acting lawfully at the time of the § 69 offense.1

                                  24
                                       1
                                  25     The pattern jury instruction for California courts provides that the People must prove the
                                       following to establish a violation of California Penal Code § 69: “1. The defendant [unlawfully]
                                  26   used force [or violence] to resist an executive officer; 2. When the defendant acted, the officer
                                       was performing (his/her) lawful duty; 3. When the defendant acted, the defendant knew that the
                                  27   person (he/she) resisted was an executive officer; AND 4. When the defendant acted, (he/she)
                                       knew the executive was performing (his/her) duty.” Judicial Council Of California Criminal Jury
                                  28   Instruction (CALCRIM) 2652 (emphasis added; brackets in original). That instruction further
                                       states that a “peace officer is not lawfully performing his or her duties if he or she is (unlawfully
                                                                                          2
                                   1   A stay under Heck and Wallace is warranted until the state court criminal case against Plaintiff is

                                   2   resolved.

                                   3           In his opposition to the motion for a stay, Plaintiff urges that he was injured, regardless of

                                   4   the existence and status of the criminal case against him. Docket No. 30. His argument misses the

                                   5   mark, however, because the motion for a stay and this order staying the case do not address the

                                   6   merits of Plaintiff’s claims. Instead, the stay is just a procedural tool to let the criminal case finish

                                   7   before deciding whether the civil case can proceed. This avoids potentially inconsistent results

                                   8   between the criminal and civil cases. A stay is appropriate regardless of whether Plaintiff’s

                                   9   excessive force claim is weak or strong.

                                  10           For the foregoing reasons, Defendants’ motion for a stay is GRANTED. Docket No. 26.

                                  11   This action is STAYED and the Clerk shall ADMINISTRATIVELY CLOSE the case. The stay

                                  12   is intended to last as long as the state court criminal proceedings are pending against Plaintiff.
Northern District of California
 United States District Court




                                  13   Within thirty days of the date the state court criminal proceedings have concluded (e.g., by

                                  14   conviction or acquittal), Plaintiff must file a motion asking the Court to lift the stay. If the stay is

                                  15   lifted and the Court finds Plaintiff’s claims would impugn the validity of a conviction that has

                                  16   occurred, the action will be dismissed under Heck; if no such finding is made, the action will

                                  17   proceed at that time, absent some other bar to suit. See Wallace, 549 U.S. at 394. In light of the

                                  18   stay, Plaintiff should not file any more documents in this action until the state court criminal

                                  19   proceedings have concluded.

                                  20

                                  21           IT IS SO ORDERED.

                                  22

                                  23   Dated: December 20, 2019

                                  24

                                  25                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  26                                                       United States District Judge
                                  27

                                  28   arresting or detaining someone/ [or] using unreasonable or excessive force in his or her duties).”
                                       Id. (brackets in original).
                                                                                        3
